2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The election is noted. Claims 12-15 and 17 are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over PCT EP2013/071705.
 Karthik et al. 10287412 is taken as an equivalent.
Karthik teaches, especially in col. 3-7, combining resin and oxide compound, crosslinking and carbonizing. 
Karthik does not teach choosing the exact claimed compounds, however it is obvious to provide the void volume and structure desired. In so far as the exact materials are not explicitly exemplified, selecting from the list or reagents disclosed is obvious to achieve the desired material.

Claim 16 is rejected under 35 U.S.C. 102a1 as being anticipated by PCT EP2017/053210. 
Troegel et al. 11335904 is taken as an equivalent.
Troegel teaches, especially in col. 13-14, mixing PLURONIC P123 and a carbon source for 30 minutes and carbonizing.

Applicant's arguments filed 11/4/22 have been fully considered but they are not persuasive.
 Claim 16 does not depend from claim 1 and is not limited to the feature of former claim 18. Rejoinder is not appropriate, so in the next response the nonelected claims should be cancelled or a petition of the restriction filed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736